COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Huff and O’Brien
              Argued by videoconference
UNPUBLISHED




              SANDRA S. WARME
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0413-20-4                                   JUDGE RANDOLPH A. BEALES
                                                                                NOVEMBER 17, 2020
              WALTER H. WARME, JR.


                                    FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                Thomas P. Mann, Judge

                               Melanie Hubbard (Malinowski Hubbard, PLLC, on briefs), for
                               appellant.

                               Donne L. Colton (Donne L. Colton, P.C., on brief), for appellee.


                     On February 7, 2020, the Circuit Court of Fairfax County entered a final order of divorce

              and an accompanying court order acceptable for processing (COAP). The final order awarded

              Walter H. Warme, Jr. (“husband”) a divorce from Sandra S. Warme (“wife”) and addressed the

              equitable distribution of the parties’ property. Wife now appeals these orders, arguing that the

              trial court erred when it accepted stipulations on the value of some of the property. She also

              contends that the trial court erred when it classified several pieces of property as husband’s

              separate property. Lastly, she argues that the trial court erred in assigning her “a portion of

              Husband’s ‘gross monthly annuity’ under the Civil Service Retirement System” because it

              requires wife to pay “for a portion of Husband’s prior wife’s survivor annuity.”




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                         I. BACKGROUND

       Husband and wife were married on March 3, 2012, in Arlington County, Virginia. Wife

is a realtor and co-owner of a house-flipping company. Husband worked as a civil servant for

the United States government for over forty-five years until he retired on September 30, 2014.

He then worked part-time for AgriSmart, Inc. The parties separated on September 3, 2018, and

were divorced on February 7, 2020.

                                         The Stipulations

       On January 6, 2020, the parties appeared before the trial court for a hearing on the

divorce and the equitable distribution. At the beginning of the hearing, the parties’ attorneys

presented stipulations regarding the value of some of the property at issue, including two parcels

of real property acquired during the marriage.

       Before the hearing could proceed further, Pamela Cave, wife’s trial counsel, explained

that on the previous evening, wife – against her counsel’s advice – had sent an offer directly to

husband’s counsel. Ms. Cave told the court that she would withdraw as counsel if wife wished,

but they had not had an opportunity discuss it. After the trial court allowed them time to discuss

the issue privately, Ms. Cave represented to the court that she believed wife should continue pro

se.

       Before addressing Ms. Cave’s continued representation of wife, the trial judge asked

whether the stipulations were still valid. Ms. Cave responded that, in her opinion, they were.

She stated, “I know Ms. Warme wants to challenge the values of the houses, because she’s a

Realtor. Although we each had an independent appraiser do the appraisals. So I told her she’s

free to do that if she wishes to. Although we did have two independent appraisers, and that’s

where we came up with the stipulations.” The trial judge explained to wife that she could

proceed pro se if she wished but warned her it would be difficult. Wife ultimately chose to have
                                                 -2-
Ms. Cave continue to represent her. The hearing proceeded, and the final order shows that the

trial court accepted and relied on the stipulations in doing the equitable distribution.

                                     The Miles Court Property

       Husband and wife purchased a property on Miles Court in Woodbridge, Virginia on

August 30, 2012, to use as an investment property. Initially, the property was purchased in

husband’s name, but on April 16, 2013, he executed a deed putting the property in both of their

names. During her testimony, wife acknowledged that husband “put some money down” for the

house. When asked directly about the source of the money, she stated, “I think it’s from

Mr. Warme[’s] account. And part of it is from -- not all but part of it’s from his separate

account.” However, she also claimed that she contributed to the down payment and the closing

costs with the commission she earned as a realtor involved with the transaction.

       Husband testified that he purchased the property in his sole name using premarital funds

to make the approximately $37,000 down payment – $4,000 from his savings account and

$33,000 from his money market account. On cross-examination, husband agreed that he had

added wife as an account holder on these accounts after the marriage and that her name was on

the accounts at the time he purchased the house. Husband testified that he retitled the Miles

Court property in both of their names on April 16, 2013, in the event that one of them were to

pass away and that he did not intend to give an interest in the home to wife. He also stated that

he paid the mortgage payment with the rental income earned from the property.

       The trial court found that the Miles Court property was purchased by husband as an

investment property only five months and twenty-seven days into the marriage in his sole name

“using pre-marital savings to make the down payment.” The trial judge also found that when

husband retitled the property, he was not making a gift and that husband’s action was taken “in



                                                 -3-
case one of them died.” The trial court awarded husband $133,214, the stipulated total equity in

the home.

                                 The Saint Elliott Court Property

       The Saint Elliott Court property was purchased on August 7, 2015. It was titled in both

parties’ names and used as their marital home. Wife testified that she contributed to the purchase

of the property. Husband testified that he put down $98,143.97 on the home and that he financed

part of the purchase price through a loan that he later paid off with $143,006.66 from the

proceeds of the sale of the house he lived in before the marriage. Husband testified that the

$98,143.97 down payment came from a combination of a $61,200.22 payment from his Thrift

Savings Plan (“TSP”), which he received on April 14, 2015, and a $64,876.96 payment he

received from the federal government on March 2, 2015. He stated that the March 2, 2015

payment was partly made up of a $50,000 bonus he received by accepting an offer from the

federal government to retire in 2014 and that he thought that the remaining balance ($14,876.96)

of that payment was accrued sick leave. On cross-examination, husband admitted that portions

of those payments “did accrue for three years” of the marriage.

       The trial court found that the total equity in the property was $297,391 and that the down

payment of $98,143.97 and the $143,006.66 he contributed from the proceeds of selling his

premarital home both came from husband’s separate property. Therefore, the trial court awarded

husband $241,150.63 as his separate property and found that the remaining equity in the home –

$56,240 – was marital and awarded each party one-half of that $56,240.

                                      AgriSmart, Inc. Stock

       During the marriage, husband made two purchases of stock in AgriSmart, Inc. He

purchased 100 shares for $25,000 on October 28, 2014, and made a second purchase of another

100 shares for an additional $25,000 on April 1, 2015. Husband testified that the first $25,000
                                               -4-
was funded by a payment of $30,516.23 he received from the federal government on October 9,

2014. Husband testified that he did not “know everything that was in that check” but that he

thought it was for annual leave and possibly sick leave that he had accrued in his federal

government employment and that he had saved up since the early 1980s. He testified that the

$25,000 for the second purchase of AgriSmart stock on April 1, 2015, came from the $64,876.96

payment on March 2, 2015. In his closing arguments to the trial court, husband’s counsel

conceded that the evidence failed to show that the first 100 shares were purchased with his

separate money and, therefore, that those shares must be considered marital and divided between

husband and wife. He argued that the second 100 shares, however, were husband’s separate

property.

       The trial court found that both stock purchases were made from husband’s separate

property. The trial judge held, “Both disbursements represent payments from husband’s civil

service pay and benefits, which are his sole and separate property.”

                             Civil Service Retirement System Pension

       Husband worked for the federal government for over forty-five years and had the right to

receive a pension under the Civil Service Retirement System (CSRS). Husband’s first wife was

awarded a survivor benefit from husband’s pension. Husband and wife here stipulated that the

marital portion of husband’s pension (in this marriage) was 5.6%. The trial court awarded wife

2.8% of husband’s gross monthly annuity, her portion of the marital share. The COAP states,

“[Wife] is hereby assigned 2.8% of the [husband’s] gross monthly annuity under CSRS. This

award is subject to and shall be determined after all deductions for [husband’s] former spouse

under this Court’s Court Order Acceptable for Processing dated January 5, 1999, which Order

shall remain in full force and effect.”



                                               -5-
                                            II. ANALYSIS

                       A. The Trial Court’s Acceptance of the Stipulations

       In her first assignment of error, wife contends, “The trial court erred by accepting

‘Stipulations’ signed by Wife’s counsel at the commencement of trial concerning the fair market

value of real property despite the fact that Wife’s counsel acknowledged on the record that Wife

did not agree to the values assigned to the real property.” Wife contends that she did not

authorize her trial counsel to stipulate to the values of the Miles Court and Saint Elliott Court

properties and that “it was improper for the trial court to accept those stipulations given her lack

of assent.” Wife submits that this assignment of error was preserved when her trial counsel

informed the court that she wanted to challenge the values of the real property. She also asks

that this Court apply the ends-of-justice exception to Rule 5A:18 if it concludes the assignment

of error was not preserved.

       Contrary to wife’s contentions, we conclude that wife did not preserve this assignment of

error, and we further conclude that the ends-of-justice exception does not apply. Pursuant to

Rule 5A:18, “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable the Court of Appeals to attain the ends of justice.” Rule 5A:18. “To avail

[herself] of the ends of justice exception, [wife] must ‘affirmatively show that “a miscarriage of

justice [has] occurred, not . . . that a miscarriage might have occurred.’”” D’Ambrosio v.

D’Ambrosio, 45 Va. App. 323, 340 (2005) (third alteration in original) (quoting Brown v.

Commonwealth, 8 Va. App. 126, 131 (1989)).

       Although the trial court was initially informed that wife might want to testify about the

properties’ values, that statement was then negated by wife’s later decision to proceed with

Ms. Cave as her counsel and by wife’s implicit grant of authority to Ms. Cave to present the case
                                                 -6-
as Ms. Cave deemed correct and appropriate. After Ms. Cave explained that she thought she

should withdraw, the judge told wife that she had two options: to allow Ms. Cave to represent

her or to proceed pro se. While wife deliberated, she asked the judge if she could object to Ms.

Cave’s presentation if she chose to proceed with her as counsel. The trial judge responded, “No,

ma’am. That’s your lawyer. And you - - you cannot have a conflict with your lawyer during the

course of a trial.” Therefore, when wife elected to have Ms. Cave proceed as her attorney, she

also implicitly granted Ms. Cave the authority to make trial decisions, including the decision to

agree to the stipulations. See Snyder-Falkinham v. Stockburger, 249 Va. 376, 381-82 (1995)

(noting that an “attorney has full authority to act on behalf of the client in the conduct of

litigation before the court, including making admissions and factual stipulations”). By granting

Ms. Cave the authority to represent her at the hearing, wife waived any argument that the trial

court erred by accepting the stipulations.1 Furthermore, because wife granted Ms. Cave the

authority to accept the stipulations, wife failed to show that a miscarriage of justice had occurred,

and the ends-of-justice exception does not apply.2



       1
          This case is distinguishable from Walson v. Walson, 37 Va. App. 208 (2001), the case
on which wife relies. In that case, this Court found an attorney lacked apparent authority to sign
a settlement agreement on behalf of his absent client because the record was “devoid of any
verbal or nonverbal representations” by the client that would allow the other party to conclude
that the client had given her attorney the authority to sign the agreement on her behalf. Id. at
216. Here, wife gave a verbal representation that Ms. Cave could represent her in the trial,
knowing she could not object to Ms. Cave’s trial presentation, including about the stipulations to
the value of the properties.
       2
         Wife argues that the ends-of-justice exception should apply in this case because,
according to text messages exchanged between wife and husband’s counsel (copies of which
were appended to a motion to show cause filed by husband in the trial court), wife was
prohibited from making objections at a February 7, 2020 hearing. However, wife failed to
provide a transcript or statement of facts in lieu of a transcript for that hearing that would allow
this Court to review what occurred at that hearing. “The burden is upon the appellant to provide
us with a record which substantiates the claim of error. In the absence [of a sufficient record],
we will not consider the point.” Robinson v. Robinson, 50 Va. App. 189, 197 (2007) (quoting
Jenkins v. Winchester Dep’t of Soc. Servs., 12 Va. App. 1178, 1185 (1991)). Because wife
                                                 -7-
                B. The Classification of the Property as Husband’s Separate Property

          On appeal to this Court, we review the evidence regarding the classification of the

property in the light most favorable to husband because he was the prevailing party on these

issues before the trial court. See Wright v. Wright, 38 Va. App. 394, 398 (2002). Wife’s

assignments of error two through six each address the trial court’s conclusion that certain

property acquired during the marriage was husband’s separate property. “Because the trial

court’s classification of property is a finding of fact, that classification will not be reversed on

appeal unless it is plainly wrong or without evidence to support it.” Ranney v. Ranney, 45
Va. App. 17, 31-32 (2005).

          “Property acquired during the marriage is presumptively marital property, unless shown

to be separate property.” Id. at 32. Under Code § 20-107.3(A)(1)(i), separate property includes

“all property, real and personal, acquired by either party before the marriage.” “If, however,

separate property is contributed to marital property, contributed to the acquisition of new

property, or retitled in the names of both parties, and suffers a ‘loss of identity,’ the commingled

separate property is transmuted to marital property.” Rahbaran v. Rahbaran, 26 Va. App. 195,

208 (1997) (citing Code § 20-107.3(A)(3)(d)-(f)). In order to show that any transmuted property

should retain its classification as separate property, husband had to trace the acquisition of the

new property back to his separate property. See Courembis v. Courembis, 43 Va. App. 18, 35

(2004).




failed to provide this Court with the transcript from that proceeding, we do not have the
necessary information in the record before us on appeal to review her claim. Furthermore, even
assuming wife was prohibited from making additional oral objections at that hearing, there is no
indication in the record that she was prohibited from making objections on the final order or the
COAP. Wife appears to have refused to sign those orders, and, in any event, she did not note
any objections to those orders or file a motion for reconsideration with the trial court.
                                                 -8-
                                   1. The Miles Court Property

       In wife’s second assignment of error, she contends, “The trial court erred by awarding

Husband the property located at 5270 Miles Court, Woodbridge, Virginia 22193 as his separate

property when Husband failed to trace his separate contribution to the purchase of the property.”

Wife argues that husband’s testimony that he possessed the money used to make the down

payment in his bank accounts prior to entering the marriage was insufficient to meet his burden

of tracing because wife’s name was also on the accounts.

       Viewing the evidence in the light most favorable to husband, as we must because he

prevailed on this issue in the trial court, we cannot say that the trial court was plainly wrong in

finding that the Miles Court property was husband’s separate property. In addition to husband’s

testimony that he used money he had in his savings account and money market account prior to

the marriage to make the down payment, the record also shows that husband – despite being

married – purchased the house solely in his name and less than six months into the marriage.

While husband had recently added wife’s name to these bank accounts, there was no evidence

that she had contributed any money into the accounts. Even her testimony was that husband

made the down payment and that her only contribution was her commission as a realtor involved

with the purchase of the property.3 These additional facts are credible evidence that support the

trial court’s conclusion that husband used his premarital funds to make the down payment.

       At oral argument before this Court, wife’s appellate counsel cited to this Court’s opinion

in McIlwain v. McIlwain, 52 Va. App. 644, 658-59 (2008), for the proposition that husband’s


       3
          Although wife claimed she contributed to the purchase from her realtor commission,
husband’s counsel argued that this contribution was irrelevant because it only “affects the
seller’s side of the transaction, not what the purchaser pays.” The trial court accepted this
argument, finding that the fact that “the wife may have contributed to the closing costs, because
she acted as the realtor on the transaction, does not affect these awards or calculations.” Wife
does not assign error to this finding. Therefore, it is not before this Court on appeal.
                                                 -9-
testimony was insufficient to meet his burden of tracing. Wife’s counsel argued that husband

needed to present account statements establishing that this money was in these accounts prior to

the marriage and that this money was then withdrawn from the accounts at the time of the down

payment. While the Court in McIlwain noted that “[p]roving the classification of withdrawn

funds . . . requires an examination of where the withdrawn funds went, when and why they were

transferred, for what purpose they may have been ultimately used, as well as what

contemporaneous financial records show about each,” McIlwain did not establish a rule that

contemporaneous financial documents must be submitted in order for a party to successfully

trace the funds to a spouse’s separate property. Id. at 658 (quoting Robbins v. Robbins, 48
Va. App. 466, 478-79 (2006)). In McIlwain, this Court affirmed the trial court’s finding that

Mr. McIlwain had failed to prove that loan receivables from two loans he made during the

marriage were his separate property. Id. at 660. Mr. McIlwain had withdrawn the money for the

loans from an account titled in the name of a company started during the marriage and over

which both parties had signatory power. Id. at 656, 659. The evidence established that both

parties had contributed their separate funds into the account and that they had intended to use the

money in that account to build a new marital home. Id. at 659. The evidence also showed that

they had used a significant portion of the money in the account to pay a marital tax debt. Id.

Given these facts, this Court found that “the separate funds of the parties were so commingled

with the marital funds as to no longer permit tracing of any separate property out of the account.”
Id.

       The instant case is quite distinguishable from McIlwain because husband’s separate funds

were not “so commingled with the marital funds” as to prohibit tracing. See id. Unlike in

McIlwain, the bank accounts at issue here were not jointly created by the parties during the

marriage. The accounts were listed only in husband’s name before he simply added wife’s name
                                               - 10 -
to them. Also, unlike in McIlwain, there is no evidence in this case that wife contributed any

separate money into the accounts. In fact, wife’s own testimony suggests that the parties were

still treating the accounts as if they were husband’s sole property. She stated, “I think it’s from

Mr. Warme[’s] account. And part of it is from -- not all but part of it’s from his separate

account.” (Emphasis added.) Therefore, the trial court could have inferred that, less than six

months after the parties were married, the account still contained husband’s separate funds.

Furthermore, the trial court could make a finding of fact that husband could accurately testify as

to the amount of separate funds he had in the account before the marriage. In addition,

husband’s choice to put the Miles Court property solely in his name supports the trial court’s

conclusion that it was purchased with husband’s separate funds. Finally, husband testified that

he later put this property in both names so that, if one of them passed away, it would transfer

easily to the other but that he had no intent to gift part of this property to wife. Consequently,

there is plenty of credible evidence in the record that supports the trial court’s finding of fact that

the Miles Court property was husband’s separate property.

                                 2. The Saint Elliott Court Property

       In assignment of error three, wife argues that the “trial court erred by awarding Husband

as his separate portion of 2752 Saint Elliott Court the down payment of $98,143.97 when

Husband failed to trace his separate contribution to the down payment.”

       In its ruling from the bench, the trial court made the following statements about the real

property purchased during the marriage: “[I]t is clear that the husband, through his pension and

other retirement benefits, supported the couple financially. And it was through those assets that

the real and improved property was purchased.” Presumably relying on this finding, the trial

court concluded that “the down payment of $98,143.97 came from the husband’s separate



                                                - 11 -
property.” The evidence, however, does not support the trial court’s conclusion that husband

proved that the entire $98,143.97 was his separate property.

       According to husband’s testimony, the $98,143.97 down payment on August 7, 2015,

was made from the $61,200.22 he received on April 14, 2015 from his TSP account and from a

portion of the $64,876.96 March 2, 2015 payment he received from the federal government.

While husband’s TSP was almost certainly primarily separate property as he had contributed to

that account for many years as a federal employee before his recent marriage to wife shortly

before his retirement, the trial court was plainly wrong in finding that the entire TSP was

husband’s separate property because that finding does not account for the small portion of the

TSP that husband earned during the marriage. Husband testified that he did not retire from the

federal government until September 30, 2014 – two and a half years after the date of the

marriage. Husband indicated in his testimony that he contributed regularly to the TSP, and he

even conceded that a portion of the TSP contributions occurred during the marriage.4 Given

husband’s concession and the evidence establishing that some of the funds comprising the TSP

were marital, the trial court was plainly wrong in finding that the entire $61,200.22 component

of the $98,143.97 was husband’s separate property.

       The trial court’s conclusion that the entire $64,876.96 payment from the federal

government on March 2, 2015 – a portion of which was used to help make the down payment on

the Saint Elliott Court property – was completely husband’s separate property was also plainly

wrong. Given that husband worked for the federal government for two and a half years of the

marriage, the trial court’s conclusion that the entire $64,876.96 payment was husband’s “sole and

separate property” simply because this disbursement from the federal government “represent[s]


       4
         Referring to the TSP, counsel for wife asked, “But a portion of it did accrue for three
years of your marriage; correct?” Husband responded, “Correct.”
                                              - 12 -
payments from husband’s civil service pay and benefits,” was incorrect as a matter of law. As

with the TSP, husband conceded that some of the $64,876.96 accrued while the parties were

married.

       Wife contends that the portion of the $64,876.96 husband received as a retirement bonus

– $50,000 – was marital property because husband’s right to receive it was acquired during the

marriage. She contends that, because it was a bonus for retiring, the “bonus replaced income

Husband otherwise would have earned during the parties’ marriage had he not chosen to retire at

that time.” The record supports wife’s contention. Husband testified that $50,000 of the

$64,876.96, was “from early retirement.” He explained, “[A]s you know in the federal

government, you don’t have to retire. But you -- there was a $50,000 bonus if you retired in the

final quarter I believe of 2014. And so I took that offer and submitted my retirement papers and

was approved for the award.” Even taking the evidence in the light most favorable to husband,

as we must because he was the party that prevailed in the trial court on this issue, the bonus was

paid as an incentive to husband to retire in the final quarter of 2014, when the parties were still

married.

       In Cirrito v. Cirrito, 44 Va. App. 287 (2004), this Court found that a payment made under

a non-compete agreement signed by a husband prior to the marriage was marital property

because it was earned for husband’s forbearance from competing during the marriage. Id. at 293.

The non-compete “curtail[ed] husband’s ability to earn his livelihood for one year following his

termination,” during which time he was married to the wife. Id. Although the agreement was

negotiated prior to the marriage, “[t]his livelihood, had it been earned, would clearly be marital

property.” Id.

       The bonus at issue in this case is similar to the payment earned under the non-compete in

Cirrito. The bonus was earned for husband’s forbearance from further working in the federal
                                                - 13 -
government during the marriage. If husband had forgone the bonus, the salary he would have

earned for continuing to work in the federal government would have been marital property.

Because the bonus compensated husband for earnings he otherwise would have made during the

marriage, the trial court was plainly wrong in finding that the portion of the down payment that

came from this $50,000 bonus was husband’s separate property.

       Wife also contends that husband failed to prove that the remaining $14,876.96 of the

March 2, 2015 $64,876.96 payment was husband’s separate property. Husband testified that the

$14,876.96 “could be the saved sick leave is what I - - would be an estimate.” However,

husband also testified that a payment he received in October 2014 – just after he retired – for

$30,516.23 may also have included payment for some accumulated sick leave that he had banked

since his early years as a government employee. Because husband admitted he could only guess

that this $14,876.96 payment made six months after the date of his retirement was a payment for

saved sick leave – despite also testifying that the October 2014 payment immediately following

his retirement may have included some of that same sick leave – husband did not meet his

burden of proving that all of the $14,876.96 was his separate property. Therefore, husband failed

actually to trace some of the down payment on the Saint Elliott Court property, and we remand

the matter to the trial court to determine what portion of the $98,143.97 down payment can be

traced to husband’s separate property and what portion is marital.5

                           3. The First 100 Shares of AgriSmart Stock

       In assignments of error four and five, wife argues that the trial court erred in awarding

husband the first 100 shares of the AgriSmart stock because husband “took the position at trial


       5
          The parties agree that the $143,006.66 that was used to pay off the loan to purchase the
Saint Elliott Court property that came from husband’s sale of his residence before the marriage is
entirely husband’s separate property, and the issue of the classification of those funds is not
before us on appeal.
                                               - 14 -
that those shares were marital property and should be equally divided” and because husband

failed to trace the funds used to make the purchase. Wife contends that the trial court was

permitted to grant only the relief requested, and here, the trial court “went beyond the limitation

Husband specifically placed on his requested relief at trial.”

       “Courts can only grant relief requested.” Irwin v. Irwin, 47 Va. App. 287, 298 n.10

(2005) (citing Wilson v. Wilson, 25 Va. App. 752, 761 (1997)). Husband testified that he used

the October 9, 2014 payment of $30,516.23 to purchase the first 100 shares of AgriSmart stock.

In closing argument before the trial court, husband’s counsel stated as follows:

                        So [husband] testified that he used that $30,000 to buy the
               first tranche of $25,000 worth of AgriSmart stock. But I believe
               the evidence fails to show exactly what portion of the $30,000. So
               I would argue that the first tranche of the AgriSmart stock is
               marital property.

                      ....
                      I’m arguing that the first purchase was marital. Give her 50
               percent of that. The second purchase was separate. Give him 100
               percent of that. She gets 25 percent. He gets 75 percent.

       Because husband’s counsel did not request that the trial court award him the first 100

shares of AgriSmart stock that husband purchased – and, in fact, requested that those 100 shares

be deemed marital and split between the parties – the trial court erred in finding that those 100

shares were husband’s separate property. We, therefore, reverse that decision by the trial court

and direct the trial court on remand to designate those 100 shares of AgriSmart stock as marital.

                          4. The Second 100 Shares of AgriSmart Stock

       Husband testified that the second $25,000 purchase of AgriSmart stock on April 1, 2015

was made using the $64,876.96 payment he received from the government on March 2, 2015.

This was the same payment that he testified that he also used in helping to make the down

payment on the Saint Elliott Court property. For the same reasons that the trial court erred in

                                               - 15 -
finding that the entire down payment on the Saint Elliott Court property was husband’s separate

property, the trial court erred in finding that the second 100 shares of the AgriSmart stock that he

purchased was entirely husband’s separate property. Therefore, we also reverse the trial court on

assignment of error six and remand for the trial court to determine what portion, if any, of the

$64,876.96 March 2, 2015 payment used to purchase the second 100 shares of AgriSmart stock

on April 1, 2015 was husband’s separate property.

                          C. Husband’s Civil Service Retirement Annuity

        In her seventh and final assignment of error, wife argues that the “trial court erred by

assigning Wife a portion of Husband’s ‘gross monthly annuity’ under the Civil Service

Retirement System which, under the Office of Personnel Management’s definition of gross

annuity, will result in Wife paying for a portion of Husband’s prior wife’s survivor annuity.”

Wife did not preserve this assignment of error for appeal but asks this Court to apply the

ends-of-justice exception.

        “To avail [herself] of the ends of justice exception, [wife] must ‘affirmatively show that

“a miscarriage of justice [has] occurred, not . . . that a miscarriage might have occurred.’””

D’Ambrosio, 45 Va. App. at 340 (third alteration in original) (quoting Brown, 8 Va. App. at

131). Wife has not established that the trial court’s final order or the COAP contains a “clear,

substantial and material” error as she has not identified any statute or case law clearly providing

that it was even an error for the trial court to award wife her share of husband’s gross annuity.

See Herring v. Herring, 33 Va. App. 281, 287 (2000). The two cases she cites, Craig v. Craig, 59
Va. App. 527 (2012), and Recker v. Recker, 48 Va. App. 188 (2006), are not on point as they

address trial courts’ interpretations of pension provisions that are in settlement agreements and

final orders – not the discretion of the trial court to structure the initial pension award.

Consequently, because wife did not preserve this assignment of error or affirmatively show a
                                                 - 16 -
miscarriage of justice, Rule 5A:18 bars our consideration of this issue on appeal. Accordingly,

we do not disturb the trial court’s decision on this issue.

                                          D. Attorney’s Fees

        Both parties request appellate attorney’s fees. This Court has discretion to grant or deny

attorney’s fees incurred on appeal. See Rule 5A:30(b); see also O’Loughlin v. O’Loughlin, 23
Va. App. 690, 695 (1996). In making this determination, this Court is permitted to consider “all

the equities of the case.” Rule 5A:30(b)(3). After considering the record before us and “all the

equities of the case,” we deny both parties’ requests for appellate attorney’s fees. Both parties

prevailed on some of the issues, and both parties presented well-reasoned arguments for their

positions.

                                           III. CONCLUSION

        In short, the trial court did not err in accepting the stipulations signed by wife’s counsel.

Although wife’s trial counsel initially informed the trial court that wife might want to testify

regarding the property values, wife waived any objections she had to the stipulations by agreeing to

have her counsel continue to represent her at the hearing. The trial judge explained to wife that, if

she wanted her counsel to continue to represent her, then wife could not object to her own counsel’s

presentation of evidence at the hearing. In effect, by stating that she wanted her trial counsel to

continue representing her, wife also authorized her trial counsel to present the case in the manner

counsel saw fit, including accepting the stipulations to which counsel for both parties had agreed.

        With respect to the equitable distribution award, the trial court did not err in finding that the

Miles Court property was husband’s separate property. The Miles Court property was purchased

less than six months after the parties were married and in husband’s name only. Based on these

facts and husband’s testimony that the specific money he used (from two bank accounts he had prior

to the marriage) to make the down payment was entirely his money prior to the marriage, the trial
                                                  - 17 -
judge was not plainly wrong in finding that the Miles Court property was husband’s separate

property because there was credible evidence in the record to support the trial judge’s finding of

fact.

        The trial judge did err, however, in finding that the entire $98,143.97 husband used to make

the down payment on the Saint Elliott Court property is completely husband’s separate property.

The $98,143.97 came from two payments to husband from the federal government that were paid to

husband during the marriage, and husband conceded during the hearing that some of the funds in

both payments accrued in part during the marriage. While the April 14, 2015 $61,200.22 payment

from husband’s TSP was mostly separate property of husband, given the many years husband had

worked for the federal government before his marriage to wife, a small portion of the $61,200.22

was marital, given that husband continued to work for the federal government for two and a half

years during the marriage. The March 2, 2015 $64,876.96 payment from the federal government

also clearly appears to have a marital component. Of that payment, the $50,000 bonus paid to

husband as an incentive for him to retire in September 2014 was paid during the marriage, and it

replaced income that husband otherwise would have earned during the marriage. In addition,

husband’s testimony regarding the remaining $14,876.96 was speculative as to what it covered

and when it accrued. The trial court was wrong as matter of law when it stated that the entire

$64,876.96 payment was husband’s “sole and separate property” simply because the payment

was for “husband’s civil service pay and benefits.” We, therefore, reverse the trial court’s

decision that all of the $98,143.97 down payment on the Saint Elliott Court property is completely

husband’s separate property and remand the matter to the trial court to reclassify what portion of the

$98,143.97 is marital property and what portion is husband’s separate property.

        The trial court also erred in its classification of the 200 shares of AgriSmart stock. With

respect to the first 100 shares that husband purchased, the trial court erred in awarding husband
                                                 - 18 -
relief that he did not request. At trial, husband’s counsel conceded that husband did not meet his

burden of tracing the funds used to purchase this stock and stated that it was marital. Therefore, we

reverse the trial court’s finding that the first 100 shares of the AgriSmart stock is husband’s separate

property and direct the trial court to classify it as marital. For the same reasons that we have stated

supra regarding the down payment on the Saint Elliott Court property, the trial court also erred in

designating the second 100 shares of AgriSmart stock as entirely husband’s separate property.

We, therefore, also reverse the trial court’s decision on the second 100 shares of AgriSmart stock

that husband purchased and remand for the trial court to reclassify what portion of the second 100

shares is marital and what portion is husband’s separate property.

        Finally, given Rule 5A:18, we cannot reach wife’s contention that the trial court erred in the

way it awarded her one half of the marital share of husband’s “gross monthly annuity.” Wife never

brought this argument to the trial court’s attention, nor has she shown sufficient reason (i.e., an

actual miscarriage of justice) for this Court to employ the ends-of-justice exception to Rule 5A:18

on appeal.

        For these reasons, we affirm the trial court on assignments of error one, two, and seven, we

reverse the trial court on assignments of error three, four, five, and six, and we remand the case to

the trial court for further proceedings consistent with this opinion.

                              Affirmed in part, reversed in part, and reversed and remanded in part.




                                                 - 19 -